    Case: 1:17-cv-08523 Document #: 67 Filed: 03/04/19 Page 1 of 1 PageID #:793




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

AUGUSTYN KASPRZYK,

              Plaintiff,
                                                          No. l7-cv-08523
       v.
                                                          Hon. Charles R. Norgle
AXIOM FINANCIALLLC, et al.,

              Defendants.

                                           ORDER

By Order of Jan   tl,  2019, the Court set this matter for status on March l, 2019. Plaintiffls
counsel did not appear, but by letter of February 28,2019-not a motion pursuant to the Federal
Rules of Civil Procedure-Plaintiffls counsel requested a postponement of the status hearing.
The parties shall appear for a status hearing on April 12, 2019 at l0 a.m. The parties are
reminded that the Court follows the Federal Rules of Civil Procedure and does not proceed by
way of correspondence. Additionally, Defendants Gregory Funding LLC and Aspen Shackleton
III, LLC's motion to dismiss [59] remains under advisement.




                                           CHARLES RONALD NORGL
                                           United States District Court

DATE: March 4,2019
